NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY FRIEND,                                 No.    18-17439

                Plaintiff-Appellant,            D.C. No. 3:15-cv-04506-VC

 v.
                                                MEMORANDUM*
JOHN HEGARTY, National Postal
Mailhandlers Union; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Jeffrey Friend appeals pro se from the district court’s judgment dismissing

his action alleging that National Postal Mailhandlers Union Local 302 breached the

duty of fair representation and its alleged contract with Friend in connection with

the arbitration hearing regarding Friend’s termination by the United States Postal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Service. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to comply with court orders. Ferdik v. Bonzelet,

963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Friend’s action

because Friend failed to oppose Local 302’s motion to dismiss despite the district

court’s repeated warnings to do so. See id. at 1260–61 (setting forth the five

factors to be weighed when considering dismissal for failure to comply with a

court order and stating that the district court is not required to make explicit

findings; rather, this court may review the record independently).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992)

(concluding pro se appellant abandoned issues not argued in his opening brief).

      Friend’s emergency motion asking the court to consider supplemental

material related to the merits of his case (Docket Entry No. 21) is denied.

      AFFIRMED.




                                           2                                       18-17439